  Case 18-06406         Doc 26     Filed 02/12/19 Entered 02/12/19 10:03:50              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06406
         TONYA COLEMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2018.

         2) The plan was confirmed on 04/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-06406          Doc 26        Filed 02/12/19 Entered 02/12/19 10:03:50                     Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $2,200.00
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $2,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $1,466.68
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                             $90.20
    Other                                                                      $405.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $1,961.88

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                          Unsecured          92.00           NA              NA            0.00       0.00
Allied Collection Services          Unsecured          81.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC                 Unsecured         896.00           NA              NA            0.00       0.00
ATG CREDIT                          Unsecured          32.00           NA              NA            0.00       0.00
CAINE & WEINER                      Unsecured         148.00           NA              NA            0.00       0.00
CHECK N GO                          Unsecured           1.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY                Unsecured         250.00        250.00          250.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      6,800.00       8,045.54        8,045.54           0.00       0.00
COMENITY CAPITAL BANK               Unsecured           0.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES               Unsecured      7,608.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES               Unsecured      4,000.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES               Unsecured           0.00           NA              NA            0.00       0.00
FIRST CASH ADVANCE                  Unsecured         800.00           NA              NA            0.00       0.00
HZ CNAC                             Unsecured           0.00           NA              NA            0.00       0.00
MERCY HOSPITAL & MEDICAL CENT       Unsecured         250.00           NA              NA            0.00       0.00
MILLENIUM CREDIT CONSULTANTS        Unsecured         155.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         500.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                   Unsecured      1,037.00       1,037.57        1,037.57           0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured         754.00        151.23          151.23           0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         363.00           NA              NA            0.00       0.00
PROGRESSIVE LEASING                 Secured           500.00      1,969.47          500.00          83.94       1.18
PROGRESSIVE LEASING                 Unsecured         500.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         134.26          134.26           0.00       0.00
Rgs Financial                       Unsecured           0.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA              Unsecured         775.00      3,642.51        3,642.51           0.00       0.00
SANTANDER CONSUMER USA              Secured        6,625.00       6,625.00        6,625.00        136.78      16.22
SIR FINANCE                         Unsecured      2,456.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured         300.00      1,349.70        1,349.70           0.00       0.00
UNIVERSITY OF CHICAGO MED CTR       Unsecured         900.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN               Unsecured     31,111.00     38,440.78        38,440.78           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-06406         Doc 26      Filed 02/12/19 Entered 02/12/19 10:03:50                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,625.00            $136.78             $16.22
       All Other Secured                                    $500.00             $83.94              $1.18
 TOTAL SECURED:                                           $7,125.00            $220.72             $17.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,051.59                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,961.88
         Disbursements to Creditors                               $238.12

TOTAL DISBURSEMENTS :                                                                        $2,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
